NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
DAWN SHIPLEY-JOHNSON,
Petitioner, 4
V.
UNITED STATES POSTAL SERVICE,
Respondent.
2010-3172 _
Petiti0n for review of the Merit SysteIns Protection
B0ard in case n0. NY3443100129-I-1.
ON MOTION
Before GAJA_RsA, ScHALL, and MooRE, Circu,it Judges.
PER CURiAM.
0 R D E R
We treat DaWn Ship1ey-Johnson’s correspondence re-
ceived on December 9, 2010, as a motion for reconsidera-
tion of the court’s order dismissing her appeal as
untimely
Up0n consideration thereof

RUSSELL V. US 2
motion to strike. The court considers whether these
appeals should proceed as companion cases.
Regarding Russell’s motion to consolidate, because
briefing is complete in appeal no. 2010-1498, we deem it
the better course to treat the appeals as companion cases.
Because the cases will be treated as companion cases,
there is no need to reach Russell’s alternative motion to
include in the joint appendix in 2010-1498 copies of
documents that pertain to 2011-1230. Similarly, because
the cases will be heard together, there is no need to
include in the 2010-1498 joint appendix documents re-
lated to the 2011-1230 case. Thus, we grant the motion to
strike without prejudice to Russell including the docu-
ments in the joint appendix for 2011-1230.
Accordingly, _
rr is oRDEREn ram `
(1) Russell’s motion to consolidate is denied.
(2) Appeals 2010-1498 and 2011-1230 will be treated
as companion cases. The appeals will be briefed sepa-
rately. HoweVer, the cases will be argued together before
the same merits panel.
(3) Russell’s motion to enlarge the record is denied as
moot.
(4) The United States’ motion to strike is granted
Russell is directed to file a corrected joint appendix in
2010-1498 within 14 days of the date of filing of this
order.
(5) A copy of this order shall be transmitted to the
merits panel assigned to hear these cases.